      Case 5:18-cv-00084 Document 18 Filed on 08/08/19 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                               August 08, 2019
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   LAREDO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CIVIL ACTION NO. 5:18-CV-84
                                                §
HOWARD BACH                                     §

                                       FINAL JUDGMENT

       For the reasons stated in the Order of even date, the Court granted default judgment for

Plaintiff UNITED STATES OF AMERICA in this action to recover damages from Defendant

HOWARD BACH for failure to pay tax penalties assessed by the IRS. Accordingly, the United

States shall have and recover damages from Defendant in the following sums:

       (1) $801,834.00 in principal;

       (2) $24,801.93 in interest accrued through July 26, 2019; and

       (3) $148,120.39 in late-payment penalties pursuant to 31 U.S.C. § 3717(e)(2).

Post-judgment interest shall accrue at a rate of 1.94%, computed daily to the date of payment and

compounded annually, as prescribed by 28 U.S.C. § 1961(b). The United States shall be entitled

to seek execution on this judgment when fourteen days have passed after the date this judgment

is entered. Fed. R. Civ. P. 62(a).

       This is a FINAL JUDGMENT.

       SIGNED this 8th day of August, 2019.


                                                ___________________________________
                                                Diana Saldaña
                                                United States District Judge




1/1
